Citation Nr: 0124309	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for sprain, 
severe, lateral ligament, left ankle, with ankle instability, 
to include entitlement to an extraschedular evaluation.

2.  Entitlement to service connection for a low back 
condition secondary to the service-connected left ankle 
condition.

3.  Entitlement to service connection for a right leg/right 
ankle condition secondary to the service-connected left ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In April 2001, a hearing was held 
before this Board Member.

By his statements, the veteran has raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for his left ankle disorder.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claim before the Board has been 
recharacterized as shown above in order to include this 
issue.

At the April 2001 hearing, the veteran's representative 
raised a claim for a temporary 100 percent rating pursuant to 
38 C.F.R. § 4.30 following the veteran's left ankle injury in 
early 1999.  The RO has not previously adjudicated 
entitlement to a temporary total convalescent rating.  This 
claim is not inextricably intertwined with the increased 
rating issue before the Board.  See Parker v. Brown, 7 Vet. 
App. 116 (1994) (a claim is intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action.

The claim for secondary service connection for a low back 
condition is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's left ankle condition is characterized by 
limitation of motion, swelling, functional loss, instability, 
and subjective complaints of pain.

2.  The veteran is currently receiving the maximum schedular 
disability rating for limited motion of the ankle.  

3.  The veteran does not have ankylosis of the left ankle.

4.  The veteran's left ankle disorder does not present an 
exceptional or unusual disability picture.

5.  There is no medical evidence showing a possible 
relationship between the veteran's claimed right leg/right 
ankle disorder and his service-connected left ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 20 percent for sprain, severe, lateral ligament, left 
ankle, with ankle instability, have not been met.  
38 U.S.C.A.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45, and 4.71a, Diagnostic Code 5271 
(2000).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
left ankle disorder.  38 C.F.R. § 3.321(b)(1) (2000).

3.  The veteran does not have a right leg/right ankle 
condition as a result of his service-connected left ankle 
condition.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions, including those raised at personal hearings in 
2000 and 2001; VA medical records for outpatient treatment 
between 1987 and 2000; and reports of VA examinations 
conducted between 1968 and 1999.  Only the evidence pertinent 
to the issues currently being decided is discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed in more detail below, the 
Board finds that the recent changes in the law brought about 
by the enactment of the VCAA do not have any application or 
effect on the veteran's claims for an increase for his left 
ankle condition and for secondary service connection for a 
right leg/right ankle condition.  The Board finds that even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
veteran on these claims.  Accordingly, the Board can issue a 
final decision on these two claims because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.  However, 
as discussed in the Remand below, additional development is 
needed on the claim for secondary service connection for a 
low back condition.

A.  Schedular rating for left ankle

With respect to VA's duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, 
information concerning the veteran was already of record and 
sufficient to complete this claim for benefits.  The rating 
decisions issued since 1998, as well as the statement of the 
case (SOC) and supplemental statements of the case (SSOCs), 
informed the veteran of the type of evidence needed to 
substantiate his claim for an increase.  The veteran was 
asked at his personal hearings for complete information as to 
where he had been treated for his left ankle condition (i.e., 
information needed to support his claim).  Moreover, the 
veteran was informed in June and September 1999 letters that 
he needed to submit various information to support his claim.  
The RO sent letters to the veteran requesting information 
from him as to facilities where he had been treated for his 
left ankle condition.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decisions, the SOC and SSOCs, and letters to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

With respect to VA's duty to assist the veteran, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1997 and 1999.  The 1999 VA examiner rendered an opinion as 
to the effect of the veteran's left ankle condition on his 
functional abilities.  The veteran's representative argued 
that VA's duty to assist requires that this claim be remanded 
so that the veteran could be provided a more current VA 
examination.  The Board disagrees for the following reasons.  
First, the representative was incorrect when he stated that 
the last examination was provided in 1997, prior to a severe 
exacerbation of the veteran's left ankle condition in early 
1999.  Rather, the last examination was provided in late 1999 
and provides information as to the status of the veteran's 
left ankle condition after he recovered from the 
exacerbation.  

Second, VA regulations do not require that a claimant undergo 
reexamination in all cases, but rather only when there is 
evidence suggesting a material change in the veteran's 
disability.  38 C.F.R. §§ 3.326(a) and 3.327(a); cf. Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's left ankle disorder 
since he was last examined in 1999.  There are no records 
suggesting an increase in disability has occurred as compared 
to the 1999 VA examination findings.  He has not made any 
specific statements about how his left ankle disorder is 
worse than what was reported when he was examined in 1999.  
All medical records referenced by the veteran have either 
been obtained or requested.  He has reported recent treatment 
only at the VA Medical Center in Sepulveda.  Records for 
treatment through October 2000 were obtained, and the veteran 
testified that he has not sought treatment for his left ankle 
disorder since that time.  Therefore, there is no indication 
that relevant (i.e., pertaining to recent treatment for the 
left ankle disorder) records exist that have not been 
obtained.  The Board concludes there is sufficient evidence 
to fairly rate the service-connected disability.  See also 
VAOPGCPREC 11-95 (the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, as 20 percent disabled.  The veteran's service-
connected injury, that of residuals of a severe sprain of the 
ankle, does not have a specific diagnostic code.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under a closely related disease or injury where the 
affected functions, anatomical location, and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  In this case, 
residuals of sprain of the veteran's left ankle are rated 
according to limitation of ankle motion under Diagnostic Code 
5271.  The Board will consider whether an increased rating 
can be granted under Diagnostic Code 5271 or any other 
potentially applicable diagnostic code.

The assigned 20 percent disability rating under Diagnostic 
Code 5271 requires marked limited motion of the ankle.  This 
is the maximum evaluation available under Diagnostic Code 
5271.

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  During the veteran's most recent VA 
examination in 1999, range of motion for the left ankle was 
dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  
Therefore, the medical evidence clearly shows that the 
veteran has, at most, slight limitation of motion of the left 
ankle with dorsiflexion and moderate limitation of motion 
with plantar flexion.  

Overall, the medical evidence shows that the veteran has, at 
most, only moderate limitation of motion of the left ankle, 
which does not meet the schedular criteria for a 20 percent 
evaluation.  However, the 1999 VA examination did provide 
some support for finding that additional functional 
limitation may occur with pain on use or during flare-ups.  
It is on this basis that the veteran's 20 percent rating is 
supportable.  The medical evidence also shows that he has 
instability of the left ankle, as well as regular swelling.

Under Diagnostic Code 5272, the maximum disability rating 
available is 20 percent and that requires ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  Therefore, 
none of these diagnostic codes provides a basis for an 
increased rating.

A 30 percent disability rating may be assigned under 
Diagnostic Code 5270 for ankylosis of the ankle with plantar 
flexion between 30 and 40 degrees or dorsiflexion between 
zero and 10 degrees.  However, there is no medical evidence 
of ankylosis of the veteran's left ankle.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citations omitted).  Since the veteran has 
motion of the left ankle, albeit limited, he does not have 
ankylosis.  Without ankylosis of the left ankle, the criteria 
for an increased disability rating under Diagnostic Code 5270 
have not been met.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The 1999 VA examiner stated that the veteran would have 
difficulty with activities requiring repetitive movement of 
the left ankle.  The examiner also stated that the veteran's 
range of motion for the left ankle is limited by pain, 
weakness, fatigue, and lack of endurance.  However, the Board 
finds that the current 20 percent disability rating 
adequately compensates the veteran for his limitation of 
motion, pain, and functional loss.  Since the range of motion 
findings, standing alone, would not warrant the current 20 
percent rating, it is clear that the 20 percent rating is 
more than adequate to compensate for any additional 
functional limitation attributable to pain on use or during 
flare-ups.  Despite his left ankle symptomatology, the 
evidence shows that the veteran remains able to engage in 
physical activity such as walking as much as an hour per day 
several times per week and playing soccer.  Even with the 
limitations discussed above, the 1999 VA examiner also stated 
that the veteran does not have limited function with standing 
and walking.  Motor strength remains normal.  He rarely seeks 
treatment for his left ankle condition, and no medical 
professional has indicated that it is of such severity as to 
prevent normal physical activity.  He does not use crutches 
or a cane for assistance with walking.  Regardless, he is 
rated for a marked level of limitation of motion of the 
ankle, which results in a certain level of functional loss.   

Moreover, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.

The maximum disability rating available under Diagnostic Code 
5271 is 20 percent, so a higher rating cannot be assigned 
under this code.  As discussed above, Diagnostic Code 5270 
does not apply in this case.  Accordingly, the preponderance 
of the evidence is against assignment of an increased 
disability rating for the veteran's service-connected left 
ankle condition.  The regulations establish disability 
ratings that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A.A. § 1155.  The veteran has 
symptomatology indicative of functional loss and painful 
motion.  Although the Board sympathizes with the veteran's 
difficulties due to his left ankle disorder, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for limitation 
of motion of the ankle is 20 percent, and this evaluation 
encompasses a level of compensation for persistent symptoms 
due to this disorder, any functional loss that would result 
from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
ankylosis of the ankle, he simply is not entitled to a 
schedular disability rating higher than 20 percent.  The 
veteran does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all other potentially 
applicable diagnostic codes, as discussed above.

B.  Extraschedular evaluation for left ankle

For the same reasons as discussed above, the Board concludes 
that VA has satisfied its duties to notify and assist the 
veteran with respect to this claim, and a remand is therefore 
not warranted.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
left ankle disorder has been raised by his statements.  He 
maintains that he is employed in a position that requires a 
certain amount of standing and walking, and that his service-
connected left ankle disorder interferes with his ability to 
perform these tasks.  Furthermore, as discussed above, the 
veteran is receiving the maximum schedular evaluation under 
Diagnostic Code 5271, yet he asserts that he is entitled to 
an increased rating.  A claim of entitlement to an 
extraschedular evaluation is implicit in his claim for an 
increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO has not expressly considered whether an 
extraschedular rating is appropriate for the veteran's left 
ankle condition.  When the Board addresses an issue that was 
not addressed by the RO, consideration must be given to 
whether the veteran will be prejudiced by the Board's 
consideration of the issue in the first instance.  In this 
case, the veteran's due process rights are not violated by 
this Board decision for the following reasons.  

The relevant statutes and regulations regarding 
extraschedular ratings were included in the February 2000 
statement of the case.  The question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While 
the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorder affects his abilities at 
work).  Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

The schedular evaluations for ankle disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for an ankle disorder where specific 
objective criteria are met, such as ankylosis.  The veteran 
does not meet the schedular criteria for a higher disability 
rating.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  
The veteran has not required any periods of hospitalization, 
nor has he required any outpatient treatment for this 
condition for the past two years.  There is no evidence in 
the claims file to suggest marked interference with 
employment as a result of this condition that is in any way 
unusual or exceptional, such that the schedular criteria do 
not address it.  His symptoms consist of limitation of motion 
and painful motion, with additional limitation on flare-ups, 
and it is exactly these symptoms for which he is being 
compensated.  In other words, he does not have any symptoms 
from his left ankle disorder that are unusual or are 
different from those contemplated by the schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

C.  Secondary service connection for right leg/right ankle

With respect to this claim, sufficient information concerning 
the veteran was of record at the time he filed the claim.  
The rating decisions issued since 1998, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), informed the veteran of the type of 
evidence needed to substantiate this claim.  The veteran was 
asked at his personal hearings for complete information as to 
whether any physician had ever told him there is a 
relationship between his service-connected left ankle 
condition and the claimed right leg/right ankle condition 
(i.e., information needed to support his claim).  Moreover, 
the veteran was expressly informed in a November 1999 letter 
that he needed to submit medical evidence showing such a 
relationship existed to support his claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, the SOC and SSOCs, and 
letter to the veteran informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

As for VA's duty to assist the veteran, all medical records 
referenced by the veteran have either been obtained or are 
unavailable.  The RO requested VA treatment records 
identified by the veteran, and these are the only records 
available concerning treatment for the claimed right 
leg/right ankle condition.  Records for treatment through 
October 2000 were obtained, and the veteran testified that he 
has not sought VA treatment since that time.  Although 
private records from Dr. Yousif Rezaian have not been 
obtained, it is because they are unavailable according to the 
veteran and a letter he submitted from Chatsworth Canoga 
Medical Group.  Based on this information, it would be futile 
to remand this claim so that the RO can request the records, 
only to be told that they do not exist.  Therefore, there is 
no indication that relevant (i.e., pertaining to treatment 
for the claimed right leg/right ankle disorder) records exist 
that have not been obtained.

The Board notes that the veteran testified that a VA 
physician in March 2000 told him that the claimed right 
leg/right ankle condition resulted from falls due to 
instability of the service-connected left ankle.  The RO 
obtained all of the veteran's VA records, including the time 
period during which the opinion was allegedly rendered.  Not 
only do the VA records show no complaints or treatment 
concerning the right leg or right ankle, but also there is 
absolutely no opinion as to the etiology of this condition.  
VA's duty to assist the veteran extends to obtaining medical 
records identified by him.  See 66 Fed. Reg. 45630-31 (to be 
codified at 38 C.F.R. § 3.159(c)).  Since that was done here, 
VA's duties are fulfilled even though the records do not 
contain the information the veteran claimed they would.  As 
for VA's duty to obtain any medical opinions, that was 
fulfilled by providing the veteran a VA examination in 1997, 
where the examiner rendered an opinion as to the relationship 
between the claimed right leg/right ankle condition and his 
service-connected left ankle disorder.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran, and a remand of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran with respect to this claim.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

It is unclear whether the veteran actually has a right 
leg/right ankle disorder.  The recent VA treatment records 
contain no diagnosed condition, and the veteran has not 
stated that any diagnosis has been rendered to account for 
his complaints.  The 1997 VA examination suggested possible 
meralgia paresthetica or local nerve problems based on 
numbness in the right thigh.  The veteran is competent to 
state that he experiences right leg/right ankle symptoms such 
as numbness and pain, and his testimony is sufficient 
evidence of recurrent symptoms indicative of a disability.  

However, there is no medical evidence showing that a 
connection or relationship between the service-connected left 
ankle disorder and the claimed right leg/right ankle disorder 
is plausible.  The 1997 VA examiner clearly stated that there 
was no relationship.  The VA records that would allegedly 
contain an opinion on this matter do not.  Dr. Rezaian, who 
reportedly treated the veteran for right leg/right ankle 
problems in the 1980s, does not have any records.  Although 
the veteran states that Dr. Rezaian rendered an opinion as to 
the etiology of this condition, the veteran was advised on 
more than one occasion that he needed to submit this type of 
evidence to support his claim, but he did not do so.  While 
VA has a duty to assist the veteran in the development of his 
claim, that duty is not "a one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  VA has no further 
duty to obtain medical opinions on the veteran's behalf since 
the opinion provided by the VA examiner in 1997 provides 
sufficient medical evidence to decide this claim.  VA only 
has a duty to obtain further examination or opinion where 
necessary because there is not sufficient medical evidence to 
decide a claim.  See 66 Fed. Reg. 45631 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)). 

The veteran's contentions that he has a right leg/right ankle 
disorder that is the result of his service-connected left 
ankle disorder is not probative evidence as to causation, 
since he does not possess the requisite education, training, 
or experience to offer a medical opinion.  See 66 Fed. Reg. 
45630, (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)).  In sum, the only evidence in support of the 
veteran's claim is his allegations that his service-connected 
left ankle condition has caused a right leg/right ankle 
condition.  The Board concludes that the evidence reflecting 
that no such relationship exists is more persuasive and of 
greater weight than his allegations.

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a right leg/right ankle disorder as 
secondary to the service-connected left ankle disorder.  
Therefore, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the relationship between the veteran's 
service-connected left ankle condition and the claimed right 
leg/right ankle disorder.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for sprain, severe, lateral ligament, left ankle, with ankle 
instability, to include entitlement to an extraschedular 
evaluation, is denied.

Entitlement to service connection for a right leg/right ankle 
condition secondary to the service-connected left ankle 
condition is denied.

	
REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of the veteran's claim for 
service connection for a low back condition secondary to the 
service-connected left ankle condition.  

As discussed above, there was a significant change in the law 
during the pendency of this appeal when the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This change in the law is 
applicable to the veteran's claim for secondary service 
connection, and a remand of this claim is required for 
compliance with the duty to assist provisions contained in 
the new law. 

VA regulations require that VA examination or medical opinion 
be obtained where there is the "mere indication" of a 
"possible association" between the claimed condition and, 
in this case, a service-connected condition.  See 66 Fed. 
Reg. 45627 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In this case, the veteran testified that 
doctors have told him his back condition has been caused by 
his service-connected left ankle condition.  That seems to be 
enough to indicate a possible association, even though he has 
submitted no records to substantiate this contention.  Since 
the 1997 VA examiner rendered no opinion as to the etiology 
of the veteran's current back disorder, there is insufficient 
medical evidence of record to decide this claim.  Therefore, 
the Board concludes an opinion is needed.

Accordingly, this case is REMANDED for the following:

1.  The RO should determine whether to 
provide the veteran a VA compensation and 
pension medical examination or solicit a 
medical opinion.  In either case, the 
physician should be provided an 
opportunity to review the claims folder, 
including this remand. 

The physician is asked to render an 
opinion as to the etiology of any current 
back disorder(s).  Is it at least as 
likely as not that any current back 
disorder is proximately due to or the 
result of the veteran's service-connected 
left ankle condition or has been 
aggravated by the service-connected left 
ankle condition?  The physician must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  If further testing or 
examination is needed to evaluate the 
veteran's back condition, it should be 
done.

2.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, to include compliance 
with the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act.  38 
U.S.C.A.A. §§ 5103 and 5103A (West Supp. 
2001); see also 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
secondary service connection for a low 
back condition.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals


 



